DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed April 23, 2021, has been entered and considered.  Examiner maintains the previous grounds of rejection, and has also added new rejections under 35 U.S.C. 112.  Examiner has withdrawn the objection to the drawings.
Election/Restrictions
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In the original claim set, the method of claim 18 was clearly directed to the method of using the same apparatus of claims 1 and 10.  However, after the Amendment filed on April 23, 2021, the scope of the method claims has now diverged from that of the apparatus claims.  As amended, the apparatus could perform a materially different method, for example, the barrier could be run-in concurrently with the ESP string, with the barrier being located at the bottom end of the ESP string.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
	With regard to the drawing objection: examiner has withdrawn the objection to the drawings.
	With regard to the specification objection: Examiner has withdrawn this objection, in view of the amendment to the specification.
	With regard to the rejection under 35 U.S.C. 112(a), examiner has withdrawn the previous rejection, but has added a new rejection in view of the amendments to the claims.
	With regard to the rejections under 35 U.S.C. 112(b), examiner has withdrawn the previous rejections, but has added new rejections in response to the claim amendments.
With regard to the rejections under 35 U.S.C. 102, applicant has argued that “Kell[e]y fails to show or describe a barrier device having a bypass channel and coupled to the intake tube, the barrier device configured to create a seal with a section of well casing below the ESP string, the bypass channel, and the intake tube thereby creating a barrier between the ESP string and a first fluid and a second fluid, as recited in claim 1” (Remarks, Page 12).  It is noted that applicant does not specifically enumerate how Kelley fails to teach these features.  Examiner respectfully traverses applicant’s argument.  Kelley discloses a barrier device (44) that has a bypass channel (46) and is coupled to the intake tube (the “intake tube” being element 16 as illustrated in Fig. 1).  The barrier device (44) creates a seal with a section of well casing (C) below the ESP string (note that the “ESP string” in this context is considered the portion of the tubing string TS that actually contains the pump P), the bypass channel (46), intake port 40 (as this is how the examiner understands this limitation should read).  A barrier is thereby created between the ESP string (TS, P, etc.) and a first fluid (i.e. liquid well fluid) and a second fluid (i.e. gas).  Kelley meets all the newly-added limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-13, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1 and 10, the phrase “the barrier device configured to create the seal independent of operation of an ESP controller and the ESP string” does not have basis in the originally filed disclosure.  This phrase is simply not found.  As 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-13, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 10, the limitation “the barrier device configured to create a seal with a section of well casing below the ESP string, the bypass channel, and the intake tube” is incorrect.  While the casing 20 does eventually extend below the intake tube, the portion of the casing 20 that the barrier 30 seals against is proximate 
With additional regard to claims 1 and 10, it is unclear what is meant by the phrase “the barrier device configured to create the seal independent of operation of an ESP controller and the ESP string.”  As discussed above with regard to the 112(a) rejection, this phrase is not found in the originally filed disclosure.  Thus there is no definition for what this phrase actually means.  One of ordinary skill is unable to determine precisely what creating a seal “independent of operation of the ESP string” means.  In a certain sense, the packer 30 is independent of the ESP string, because it is not attached to the ESP string, at least as shown in Fig. 1.  In the Fig. 2 embodiment, the barrier does not actually seem to be “independent” in the same manner, because the barrier device is actually attached to the ESP string.  However, the claim may be referring to the manner in which the packer is actuated to seal.  In other words, that the packer does not rely on the ESP string for its actuation.  Again, the specification does not discuss actuation of the packer whatsoever, so this cannot be determined for certain.  Alternatively, the limitation may be referring to the fact that in operation, the ESP string when pumping does not interact with the packer 30.  This is only true in the sense that there is no physical contact between the two (again, at least in Fig. 1), however, the barrier does affect the operation of the pump by preventing gas from entering into the pump (indeed, this is the entire object of the invention).
With regard to claim 2, it is unclear if the phrase “a bypass tube” in line 1 refers back to the bypass channel of claim 1, or if another element is being introduced.

With regard to claim 3, the term “the packer” lacks antecedent basis.
With regard to claim 4, the phrase “the packer” lacks antecedent basis.
With regard to claim 11, it appears that “the intake port” in line 2 should be changed to --the intake tube--, given that the intake port does not have ends.
With regard to claim 13, it is unclear if “a bypass tube” in line 2 is meant to refer back to the bypass channel of claim 10, or if this is an entirely new claim element.
With regard to claim 17, the phrase “the intake port” in line 2 should be changed to --the intake tube--, given that the intake port does not have ends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley et al. (US 6,089,322, hereinafter Kelley).
With regard to claim 1, as best understood, Kelley discloses a system comprising:
an Electrical Submersible Pump (ESP) string (note that the “ESP string” in this context is considered the portion of the tubing string TS that actually contains the pump P) having a pump (P), the pump having at least one intake port (40), and a motor (motor not explicitly illustrated, but mentioned in column 21, lines 3-9);
an intake tube having a first and second end (the “intake tube” is considered element 16, see annotated Fig. below for definition of first and second ends);
a barrier device (44) having a bypass channel (46) and coupled to the intake tube (the device 44 is broadly “coupled” to the intake tube 16 given that it is a part of the same string), the barrier device configured to create a seal with a section of well casing (C) below the ESP string, the bypass channel, and the intake port (40) thereby creating a barrier between the ESP string and a first fluid and a second fluid (it can be seen in Fig. 3 that the packer 44 seals below the “ESP string” as defined above, and below bypass channel 46 and intake port 40);
the barrier device and the intake tube configured to communicate a first fluid (i.e. liquid hydrocarbons) to the pump and the motor;
the barrier device and the bypass channel configured to communicate a second fluid (i.e. formation gases) to a section in a wellbore above the at least one intake port (note that the outlet of bypass tube 46 is positioned above intake ports 40); and
the barrier device configured to create the seal independent of operation of an ESP controller and the ESP string (as best understood by the examiner, there is nothing in Kelley’s disclosure that indicates that seal 44 is dependent on operation of the ESP controller or ESP string).

    PNG
    media_image1.png
    473
    449
    media_image1.png
    Greyscale

With regard to claim 2, Kelley discloses a bypass tube (46) for channeling the gas pocket downstream of the pump and motor.
With regard to claim 3, the bypass tube is coupled with the packer (see Fig. 3, the bypass tube 46 extends through a hole in the packer 44).  
With regard to claim 4, Kelley discloses the packer assembly comprises a sleeve forming a channel for receiving the bypass tube (packer 44 is a sleeve with a channel that the bypass tube 46 passes through).  
With regard to claim 9, Kelley discloses an inverted shroud (22) coupled to the second end of the intake tube (the inverted shroud is “coupled to” the second end of the intake tube, in that the intake tube and the inverted shroud move together and are affixed to one another as being part of the same assembly).  
With regard to claim 10, as best understood, Kelley discloses an apparatus for protecting an Electrical Submersible Pump (ESP) string (note that the “ESP string” in this context is considered the portion of the tubing string TS that actually contains the pump P) having a pump (P), the pump having at least one intake port (40), and a motor (not specifically illustrated but mentioned in column 21, lines 3-9), the apparatus comprising:
an intake tube (16) having a first and second end (see annotated Fig. provided above);
a barrier device (44) having a bypass channel (46) and coupled to the intake tube (the device 44 is broadly “coupled” to the intake tube 16 given that it is a part of the same string), the barrier device configured to create a seal with a section of well casing (C) below the ESP string, the bypass channel, and the intake port (40) thereby creating a barrier between the ESP string and a first fluid and a second fluid (it can be seen in Fig. 3 that the packer 44 seals below the ESP string as defined above, and below bypass channel 46 and intake port 40);
the barrier device and the intake tube configured to communicate a first fluid (i.e. liquid hydrocarbons) to the pump and the motor;
the barrier device and the bypass channel configured to communicate a second fluid (i.e. formation gases) to a section in a wellbore above the at least one intake port (note that the outlet of bypass tube 46 is positioned above intake ports 40); and
(as best understood by the examiner, there is nothing in Kelley’s disclosure that indicates that seal 44 is dependent on operation of the ESP controller or ESP string).
With regard to claim 11, as best understood, Kelley discloses a packer (44) coupled to the first end of the intake tube (note that only Fig. 6 of Kelley shows the packer 44 and the intake tube 16 together in the same figure—it can be seen that packer 44 is at least indirectly coupled to the first end of the intake tube 16 by virtue of being positioned around the tubing that is, in turn, connected to the first end of the intake tube 16).
With regard to claim 12, the bypass channel is a bypass tube (46) coupled to the packer (44).
With regard to claim 13, the packer (44) comprises a sleeve forming a channel for receiving the bypass tube (46).
With regard to claim 17, Kelley discloses an inverted shroud (22) coupled with the second end of the intake port.
With regard to claim 21, Kelley discloses that the intake tube (16, see also the annotated Fig. provided above) and the inverted shroud (22) are configured to reduce the velocity of the first fluid (the convoluted nature of the flow path through shroud 22 and tube 16 will inherently reduce the fluid velocity by creating turbulence).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676